—Order, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about December 5, 1995, which, to the extent appealed from as limited by the briefs, denied petitioner’s request for overnight visitation, unanimously affirmed, without costs.
There is sufficient basis in the record for the court’s conclusion that petitioner’s drinking habits would be likely to impair his ability to care for the child during overnight visits (see, B. v B., 184 AD2d 609). We see no reason to disturb the court’s credibility determinations. Concur—Murphy, P. J., Sullivan, Rubin, Tom and Mazzarelli, JJ.